Title: To Benjamin Franklin from Ezra Stiles, 27 December 1769
From: Stiles, Ezra
To: Franklin, Benjamin


Dear Sir
Newport Dec 27. 1769
This acknowledges the Receipt of your Collection of philosophical Letters, and Dissertations in a quarto Volume which with your Letter came safe to hand last Summer. For which please to accept my Thanks. They have given me great Pleasure and Instruction.

I have desired Capt. Peck, by whom you receive this, to procure me in London
Relands Collection from the Rabbinical Writings showing the Jewish Manner of initiating Proselytes by Baptism &c. I forget the true Title of the Book.
  Zohar. With the latin Translation if to be had: else in Hebrew alone
  Acta Pilati: a Book considered as spurious by Divines and Antiquarians; but which I have a Curiosity to see.
Will you be so kind Sir as to procure them and deliver them to Peck, who will pay for them. I should not give you this Trouble, but that it may be difficult for him to find, especially the two last. The Rev. Samuel Lock of Sherburn is lately elected President of Harvard College in the Room of the late President Holyoke. Wishing you every Blessing I am Sir Your obliged Friend and most obedient Servant
Ezra Stiles
Dr. B. Franklin London
